PEARSON, Judge
(dissenting).
Juvenile proceedings are not criminal in nature1 and, therefore, the juvenile in the present case was delinquent if either charge was proved.2 Where the evidence at the conclusion of the case establishes delinquency pursuant to the sufficiently clear wording in the petition of delinquency,3 the finding of delinquency ought not be reversed upon a holding that the wrong kind of delinquency was proved, unless some prejudice to the juvenile in the defense of the charge can be found in the record. I would, therefore, affirm.

. See § 39.10(5), Fla.Stat. (1975); and Richardson v. State ex rel. Milton, 219 So.2d 77, 80 (Fla.3d DCA 1969). But see Fla.R.Juv.P. 8.180(a).


. See Fla.R.Juv.P. 8.110(c)(1).


. See In Interest of V. D., 245 So.2d 273 (Fla.4th DCA 1971).